Crumpacker, J.
John W. Abell and another sued Prairie township to recover for sheep killed therein, under the provisions of the act of March 7th, 1888. Session laws, p. 148. The defendant had judgment below. All of the questions discussed by counsel arise upon the motion for a new trial.
■Section 7 of the act under which this suit was brought requires the claimant to present a written report to the township trustee, showing, under oath, the number and value of the sheep killed and the damages sustained on account of those maimed. Such report shall be made within ten days after the sheep have been killed or maimed. There is no common law right to indemnity from the township for sheep killed or injured by dogs, but such right is solely statutory, and must be asserted in substantial compliance with the conditions in the law creating it. The requirement above noted is mandatory, and there can be no recovery from the township until it *600has been fulfilled. Columbia Township v. Pipes, 122 Ind. 239.
Filed May 24, 1892.
In the case before us the evidence showed a total failure upon the part of appellants to make such report, and upon this state of facts the verdict and judgment must have been for appellee, so if the court committed any error during the progress of the trial it must have been harmless.
Appellants made a verbal report within ten days after the sheep were killed, and the trustee gave them to understand that nothing more was required. It is now insisted that the township is estopped by the conduct of the trustee to deny that a sufficient report was made. It was no part of the trustee’s duty to prepare the report or to give advice concerning it. His duties are all prescribed by law, and every one is bound to take notice of the extent and scope of his authority. A public corporation can not be estopped by the conduct of an officer whose duties are defined by law, except to the extent that such officer is authorized to act for the corporation.
The judgment is affirmed.